Citation Nr: 1752131	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for thoracolumbar degenerative joint disease and disc disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to August 1974, and May 1976 to June 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied a rating increase in excess of 20 percent for the Veteran's thoracolumbar degenerative joint disease and disc disease.

In November 2010 the Veteran submitted his notice of disagreement, was provided a statement of the case in February 2013, and in March 2013 perfected his appeal to the Board.

In October 2016, the Veteran testified via video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2017, the Board remanded the claim for additional development to include a new VA examination to determine the current severity of the Veteran's thoracolumbar degenerative joint disease and disc disease.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his thoracolumbar spine pain has increased and warrants a rating in excess of 20 percent.  Treatment records provide evidence of treatment for his thoracolumbar spine which has included injections to provide relief from the pain, and he has been encouraged to avoid painful activity and to stretch.  Treatment records also show that he has suffered a significant decrease in range of motion, strength and overall functionability due to his thoracolumbar spine pain.

A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, and held that the sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  

The Veteran was provided with a VA examination in March 2017 to determine the severity of his thoracolumbar spine disability.  He reported constant low back pain that increased when walking more than a quarter of a mile, or when sitting or standing for a long time period.  The March 2017 VA examiner noted that as the lumbar spine does not have a contraleral joint, the Correia questions were not addressed, thus the Board finds the March 2017 VA examination inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

2.  Then, the AOJ must ensure that the Veteran is scheduled for a new VA orthopedic examination of his spine with a different VA examiner than the one who provided the March 2017 examination.  The examiner must review the claims file, including this REMAND, in conjunction with the examination.  All necessary studies and tests should be conducted.

The examiner must:

A)  The results of testing the Veteran's thoracolumbar spine motion for pain on both active and passive motion, and in weightbearing and nonweightbearing, and if pain is present the point of the range in motion at which the pain occurs.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

B)  Determine the extent the thoracolumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain due to flare-ups.  This determination should be made in terms of the degree of additional range-of-motion loss.

The examiner must ask the Veteran if he has current flare-ups.  The examiner must also take into consideration his prior reports of flare-ups of thoracolumbar spine disability, and to the extent possible, opine as to the amount of additional range-of-motion loss.  The examiner is cautioned that a statement that he or she could not offer an opinion without actually observing the flare may not be an adequate response.  Rather, the examiner must elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares, including at the time of the March 2017 examination, and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why he or she could not do so.  

These determinations are required by VA regulations as interpreted by courts.  The examiner is advised that the Veteran is competent to describe his range of motion during flare-ups.

The examiner must address all directives listed herein and provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such, the examination report will be deemed inadequate.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




